IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,543-01


                      EX PARTE WILLIAM KEITH PAYNE, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 15-11-11927-CR(1) IN THE 435th DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends that he is not guilty of the offense in this case because subsequent drug

testing shows the amount of drugs he possessed is less than the amount alleged in the information.

Specifically, Applicant contends he was charged with, and pled guilty to, a third degree felony and

subsequent testing shows he had an amount of narcotics that would only support a state jail felony
                                                                                                     2

conviction.

         Based on the record, the trial court determined subsequent testing did show the amount of

narcotics seized in Applicant’s case was less than that alleged in the indictment. The trial court also

concluded that, because Applicant was not aware of the laboratory results, his plea in this case was

unknowing and involuntary. While Applicant’s ground for relief is inarticulately pled, it is clear

from the record that he is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App.

2014).

         Relief is granted. The judgment in Cause No. 15-11-11927-CR in the 435th District Court

of Montgomery County is set aside, and Applicant is remanded to the custody of the Sheriff of

Montgomery County to answer the charges as set out in the indictment. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: August 24, 2016
Do not publish